 20-01187-jlg       Doc 1-58    Filed 06/20/20 Entered 06/20/20 20:19:48           Doc 6 Notice
                                            Pg 1 of 2



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
In the Matter of the Application of Orly Genger, as     DOCKET NO. 19-cv-9319
to Remove Dalia Genger as Trustee of The
Orly Genger 1993 Trust Established on Dec. 13,
1993 by Arie Genger, grantor.
______________________________________________
Orly Genger, beneficiary of The Orly Genger 1993 Trust, N.Y. County Surrogate Court
                                                        Index No. 2008-0017
                               Petitioner,

               v.

Dalia Genger, as trustee of The Orly Genger 1993
Trust, and The Sagi Genger 1993 Trust,

                        Respondents.
______________________________________________

                   PETITIONER’S STATEMENT PURSUANT TO
              FEDERAL RULE OF BANKRUPTCY PROCEDURE 9027(E)(3)

       1.       Respondent The Sagi Genger 1993 Trust (“Sagi Trust”), by its counsel, in

opposition to the Notice of Removal filed by the Bankruptcy Trustee for the bankruptcy estate of

respondent Orly Genger, dated October 8, 2019, and pursuant to Federal Rule of Bankruptcy

Procedure 9027(e)(3), hereby states that it does not consent to removal to this Court, and does

not consent to the entry of final orders or judgment by this Court.

       2.       Further, the Sagi Trust does not consent to the proposed (also by the Bankruptcy

Trustee) transfer of this case to the U.S. District Court for the Western District of Texas, nor to

the entry of final orders or judgment by such court.

       3.       The Sagi Trust waives no rights by filing this Rule 9027(e)(3) statement,

including but not limited to the right to seek abstention, remand, withdrawal of the reference, or

any other claim, right, or action.
20-01187-jlg   Doc 1-58     Filed 06/20/20 Entered 06/20/20 20:19:48   Doc 6 Notice
                                        Pg 2 of 2



Dated: New City, New York
       October 18, 2019                EMMET, MARVIN & MARTIN, LLP

                                       /s/ John Dellaportas
                                       _______________________________
                                       John Dellaportas
                                       Beth Khinchuk
                                       120 Broadway
                                       New York, New York 10271
                                       (212) 238-3000
                                       jdellaportas@emmetmarvin.com
                                       bkhinchuck@emmetmarvin.com

                                       Attorneys for Respondent
                                       The Sagi Genger 1993 Trust
